DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 15 March 2021.
Claims 1-30 are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 July 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10, 12-23, 25, and 27-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bergstrom et al. (US Publication 2020/0314895).
With respect to claims 1, and 16, Bergstrom teaches A method of wireless communication comprising:
mapping, by a first user equipment (UE), a first plurality of quality of service flows (QoS flows) to a first data radio bearer (DRB)(the mapping associates the one or more Qos requirements with one or more bearer types, Paragraph 63) between the first UE and a second UE; ( bearer is between first mobile device and a second device)
determining, by the first UE, a channel access priority class (CAPC) for the first DRB for transmitting a first data packet based on a rule applied to the first plurality of QoS flows mapped to the first DRB; (determine which CAPC a bearer is associated with based on the QCI value associated with the bearer. So if the eNB 115 has not provided a CAPC-indication for a certain bearer, the UE 110 would determine the CAPC for this bearer based on the QCI-value associated with this bearer. If, for example, a bearer is associated with QCI value 7, the UE 110 would apply CAPC 2 for this bearer, determined CAPC is used when transmitting data of this bearer, Paragraph 62) and
transmitting, by the first UE to the second UE, the first data packet with the determined CAPC. (determined CAPC is used when transmitting data of this bearer, Paragraph 62)
With respect to claims 2 and 17, Bergstrom teaches the first plurality of QoS flows mapped to the first DRB comprises a corresponding plurality of CAPCs. (MAC CEs, RLC control PDUs, and/or PDCP control PDUs may be mapped to CAPCs. a UE determines the mapping between MAC CEs and CAPC, Paragraph 45)
With respect to claims 3 and 18, Bergstrom teaches the first plurality of QoS flows are mapped to the first DRB based at least on the corresponding plurality of CAPCs being the same among the first plurality of QoS flows, the determining the CAPC for the first DRB being based at least on the same CAPC. (the eNB indicates to the UE a mapping between the CAPCs and MAC CEs. This mapping may be provided using Radio Resource Control (RRC) signaling. In case all MAC CEs are associated with the same CAPC, the eNB may provide one indication, Paragraph 47)
With respect to claims 4 and 19, Bergstrom teaches wherein a first CAPC from among the plurality of CAPCs comprises a lower access priority than a second CAPC from among the plurality of CAPCs, the determining further comprising:
determining the first CAPC based at least on the first CAPC comprising the lower access priority. (the network node determines a mapping between one or more types of traffic and one or more classes, such as one or more channel access priority classes, Paragraph 63)
With respect to claims 5 and 20, Bergstrom teaches a first CAPC from among the plurality of CAPCs comprises a higher access priority than a second CAPC from among the plurality of CAPCs, the determining further comprising:
determining the first CAPC based at least on the first CAPC comprising the higher access priority. (the network node determines a mapping between one or more types of traffic and one or more classes, such as one or more channel access priority classes, Paragraph 63)
With respect to claims 6 and 21, Bergstrom teaches the determining further comprises:
identifying, by the first UE, a first subset of QoS flows from among the first plurality of QoS flows having first common CAPC; (all MAC CEs are associated with the same CAPC, Paragraph 47) and
identifying, by the first UE, a second subset of QoS flows from among the first plurality of QoS flows having a second common CAPC, the second common CAPC being different from the first common CAPC, the determining the CAPC for the first DRB being based at least on the first common CAPC in response to the first subset of QoS flows being larger than the second subset of QoS flows. (the eNB provides a mapping to the UE indicating which CAPC the UE is to apply when transmitting data associated with a certain type of traffic. For example, the UE may associate traffic of a first type with a first CAPC (e.g., CAPC 1) and traffic of a second type with a second CAPC (e.g., CAPC 2). If the UE is to transmit the first type of traffic the UE would apply CAPC 1, and if the UE is to transmit traffic of the second type the UE would apply CAPC 2. FIG. 6 provides an example signal flow 600 in which a network node (eNB) indicates a mapping to a wireless device (UE 110) for two types of traffic, in accordance with certain embodiments of the disclosure. The eNB communicates an indicator mapping a first type of traffic with a first CAPC and mapping a second type of traffic with a second CAPC. At step 604, the UE applies the first CAPC to a transmission of the first type of traffic. At step 606, the UE applies the second CAPC to a transmission of the second type of traffic, paragraph 51)
With respect to claims 7 and 22, Bergstrom teaches further comprising:
mapping, by the first user equipment (UE), a second plurality of quality of service flows (QoS flows) to a second data radio bearer (DRB). (mapping may associate the one or more classes with one or more bearers, logical channels, or logical channel groups. As a second example, the mapping associates the one or more classes with one or more bearer types. As a third example, the mapping is determined based on quality of service (QoS) requirements (such as according to a QCI to class association), Paragraph 69)
With respect to claims 8 and 23, Bergstrom teaches further comprising:
determining, by the first UE, a separate CAPC for the second DRB for transmitting a second data packet based on the second plurality of QoS flows, wherein the CAPC for the first DRB and the separate CAPC for the second DRB are different; (the UE selects the CAPC based on which type of MAC CE is contained in the packet which is to be transmitted. This allows the use of different CAPC for transmissions of different types of MAC CEs, Paragraph 42) and
transmitting, by the first UE to a third UE, the second data packet with the separate CAPC. (different types of MAC CEs can be given different priorities in order to ensure that some high priority MAC CEs are more likely to be transmitted quickly compared to some MAC CEs with lower priority, Paragraph 42)
With respect to claims 10 and 25, Bergstrom teaches wherein the determining the CAPC is based at least on a transmission type, the transmission type being one of broadcast, groupcast, or unicast. (the UE receives an indicator from a network node. The indicator can be received via RRC signaling. The indicator indicates a mapping between one or more types of traffic and one or more classes, such as one or more CAPCs, Paragraph 68)
With respect to claims 12 and 27, Bergstrom teaches further comprising: transmitting, from the first UE to a base station (BS), a second data packet with a separate CAPC different than the CAPC for the first DRB. (the use of different CAPC for transmissions of different types of MAC CEs, Paragraph 42)
With respect to claims 13 and 28, Bergstrom teaches further comprising: updating, by the first UE, the CAPC for the first DRB in response to a QoS flow being added to the first plurality of QoS flows or removed from the first plurality of QoS flows. (UE updates the CAPC based on QOS flow, Figure 5)
With respect to claims 14 and 29, Bergstrom teaches wherein the determining comprises: receiving, by the first UE from a base station (BS), the rule. (the UE receives rule from base station, Paragraph 69)
With respect to claims 15 and 30, Bergstrom teaches wherein the determining comprises: configuring, by the first UE, the rule. (the UE determines the mapping based on a pre-defined rule for determining a default class, paragraph 69)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 11, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bergstrom et al. (US Publication 2020/0314895) in view of Lee et al. (US Publication 2020/0178290)
With respect to claims 9 and 24, Bergstrom doesn’t teach wherein the selecting the CAPC for the first DRB is based at least on a first zone in which the second UE is located, the method further comprising:
determining, by the first UE, a separate CAPC for the second DRB for transmitting a second data packet based on a second zone in which a third UE is located, wherein the first zone and the second zone are different; and
transmitting, by the first UE to the third UE, the second data packet with the separate CAPC for the second DRB based on a second zone in which a third UE is located, wherein the first zone and the second zone are different. 
Lee teaches wherein the selecting the CAPC for the first DRB is based at least on a first zone in which the second UE is located, the method further comprising:
determining, by the first UE, a separate CAPC for the second DRB for transmitting a second data packet based on a second zone in which a third UE is located, wherein the first zone and the second zone are different; (the UE determines the zone identity by means of modulo operation using length and width of each zone, number of zones in length, number of zones in width and the single fixed reference point. The length and width of each zone, number of zones in length and number of zones in width are provided by the eNB when the UE is in coverage and pre-configured when the UE is out of coverage. The zone is configurable for both in coverage and out of coverage, Paragraph 93) and
transmitting, by the first UE to the third UE, the second data packet with the separate CAPC for the second DRB based on a second zone in which a third UE is located, wherein the first zone and the second zone are different. (the UE selects transmission sidelink resources from the resource pool corresponding to the zone where it is currently located, Paragraph 94)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Bergstrom by including transmitting based on zones as taught by Lee. The motivation for combining Bergstrom and Lee is to be able to efficiently transmit and receive a signal for sidelink or V2X communication in a wireless communication system.

With respect to claims 11 and 26, Bergstrom doesn’t teach wherein the determining the CAPC is based at least on whether transmitting the first data packet employs hybrid automatic repeat request (HARQ). 
Lee teaches wherein the determining the CAPC is based at least on whether transmitting the first data packet employs hybrid automatic repeat request (HARQ). (transmitting and receiving a control signal (e.g., a grant message), HARQ, channel state information, and the like and data is transmitted and received only between UEs performing D2D communication, Paragraph 77)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Bergstrom by including transmitting based on zones as taught by Lee. The motivation for combining Bergstrom and Lee is to be able to efficiently transmit and receive a signal for sidelink or V2X communication in a wireless communication system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeon et al. (US Publication 2020/0146054) discloses One or more downlink control messages may indicate a system frame number corresponding to a random access preamble. The one or more downlink control messages may indicate the system frame number in a field and/or using a radio network identifier.

Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472